Citation Nr: 1437055	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  12-03 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for gastroesophageal reflux disease (GERD) with hiatal hernia and duodenitis (initially claimed as constipation and stomach viruses due to undiagnosed illness), and if so, whether service connection is warranted.

2.  Whether new and material evidence was received to reopen a claim for service connection for headaches (initially claimed as migraines due to undiagnosed illness), and if so, whether service connection is warranted.

3.  Whether new and material evidence was received to reopen a claim for dermatographism with history of tinea corporis (initially claimed as skin rashes due to undiagnosed illness), and if so, whether service connection is warranted.

4.  Whether new and material evidence was received to reopen a claim for service connection for right knee arthritis, and if so, whether service connection is warranted.

5.  Whether new and material evidence was received to reopen a claim for left knee arthritis, and if so, whether service connection is warranted.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for muscle pain.

8.  Entitlement to an increased disability rating for metatarsalgia, status-post bilateral bunionectomies, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Byron R. Simpson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 through December 1992.  This period of service included duty in the Southwest Asia Theater of Operations from December 1990 through May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the Veteran's claims for service connection for GERD with hiatal hernia and duodenitis, headaches, dermatographism, and arthritis of the right and left knee; denied service connection for hypertension and muscle pains; and denied a higher disability rating for metatarsalgia.  The Veteran has perfected a timely appeal of these denials.

The Veteran testified during an August 2013 hearing that was held at the Nashville RO.  A transcript of this testimony is associated with the record.

The issues of the Veteran's entitlement to service connection for GERD with hiatal hernia and duodenitis, headaches, dermatographism with history of tinea corporis, right knee arthritis, left knee arthritis; and entitlement to an increased disability rating for metatarsalgia, status-post bilateral bunionectomies, currently rated as 10 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2002 rating decision declined to reopen the Veteran's claims for service connection for claimed stomach viruses and constipation, migraine headaches, skin rashes, and right and left knee arthritis; notice of that decision was mailed to the Veteran on February 23, 1998; and the Veteran did not subsequently seek an appeal of that decision.
 
2.  The Veteran's current request to reopen his claims for service connection for claimed stomach viruses and constipation, migraine headaches, skin rashes, and right and left knee arthritis was received in August 2010.
 
3.  The evidence associated with the claims file since the RO's October 2002 rating decision, when considered with the evidence previously of record, relates to the previously unestablished questions of whether the Veteran's claimed GERD with hiatal hernia and duodenitis (previously claimed as stomach viruses and constipation), headaches (previously claimed as migraines), dermatographism with history of tinea corporis (previously claimed as skin rashes), and right and left knee arthritis are related to his active duty service, to include service in the Persian Gulf, and moreover, raises a reasonable possibility of substantiating the Veteran's claims for service connection for those claimed disabilities.

4.  There is an approximate balance of positive and negative evidence as to whether the Veteran's hypertension manifested in service.

5.  During his August 2013 Board hearing, the Veteran advised on the record that he wished to withdraw his claim for service connection for muscle pain.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's final February 2004 decision is new and material, and the Veteran's claim for service connection for claimed GERD with hiatal hernia and duodenitis (previously claimed as stomach viruses and constipation) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The additional evidence associated with the claims file since the RO's final February 2004 decision is new and material, and the Veteran's claim for service connection for claimed headaches (previously claimed as migraine headaches) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The additional evidence associated with the claims file since the RO's final February 2004 decision is new and material, and the Veteran's claim for service connection for claimed dermatographism with history of tinea corporis (previously claimed as skin rashes) is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The additional evidence associated with the claims file since the RO's final February 2004 decision is new and material, and the Veteran's claim for right knee arthritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  The additional evidence associated with the claims file since the RO's final February 2004 decision is new and material, and the Veteran's claim for left knee arthritis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

7.  The Veteran's substantive appeal as to the issue of entitlement to service connection for muscle pain is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Given the favorable action taken below with regard to the issue of whether new and material evidence has been received to reopen the Veteran's claim for service connection for claimed GERD with hiatal hernia and duodenitis (previously claimed as stomach viruses and constipation), headaches (previously claimed as migraines), dermatographism with history of tinea corporis (previously claimed as skin rashes), and right and left knee arthritis; and the issue of the Veteran's entitlement to service connection for hypertension, the Board finds that any deficiency in notice or assistance with regard to those issues is not prejudicial at this time.

II.  New and Material Evidence

The Veteran's initial claims for service connection for claimed stomach viruses and constipation, migraine headaches, skin rashes, and bilateral knee arthritis were denied in a February 1998 rating decision.  As bases for its denials, the RO determined that the evidence available at that time did not show that the Veteran's GERD with hiatal hernia and duodenitis, dermatographism, and bilateral knee arthritis were sustained during, caused by, or aggravated by his active duty service.  Regarding the Veteran's claimed migraine headaches, the RO determined that service connection was not warranted because the evidence did not show that the Veteran's headaches were manifest to a compensable degree.

The Veteran did not seek an appeal of the RO's February 1998 decision, but in November 2000, sought to reopen his claims.  In an October 2002 rating decision, the RO in Nashville, Tennessee declined to reopen the Veteran's claims on the bases that new and material evidence in support of those claims was not received.  The Veteran did not subsequently appeal this decision; hence, the October 2002 rating decision became final.  38 U.S.C.A. § 7105(c).

The pending request to reopen the Veteran's claims for service connection was received by VA in August 2010.  In an October 2010 rating decision, the Nashville RO determined that new and material evidence had not been obtained and declined to reopen the Veteran's claims.  As noted above, the Veteran has appealed this decision and this matter is now before the Board for its consideration.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final October 2002 decision, the evidentiary record consisted only of the Veteran's claims submissions, lay statements received from his service buddy J.D.L. in June 1996 and from his spouse in October 1996, private treatment records from Dr. Scott Murkin dated July 1994 through September 1995, private hospital records from Cape Fear Valley Medical Center dated February 1995, and reports of VA examinations performed in April 1996 and May 2002.

Since the October 2002 decision, VA has obtained additional evidence which includes a September 2010 private treatment record from St. Thomas Medical Group, report of an October 2010 VA examination, undated lay statement and photographs received from the Veteran, and the transcript of the Veteran's February 2012 hearing.

During his August 2013 hearing, the Veteran testified that he has experienced ongoing digestive issues, headaches, rashes on his stomach, and pain and other symptoms in his knees since his period of active duty service.  He testified further as to his belief that his stomach problems, headaches, and skin condition may be related to service in the Persian Gulf, where he was reportedly exposed to toxins, chemicals, and dust, and was also given unidentified pills which allegedly produced side effects such as nausea, headaches, and temporary disorientation.  In relation to his claimed knee disabilities specifically, he also asserted that his current knee problems had resulted from his service-connected foot disability.

Consistent with the Veteran's testimony, the service treatment records show that the Veteran was treated for periodic stomach cramps, constipation, and diarrhea.  Indeed, a May 1987 service treatment record shows that the Veteran was diagnosed at that time with irritable bowel syndrome.  Similarly, service treatment records show that the Veteran was also treated for headaches associated with maxillary sinusitis.  A June 1987 service treatment record reflects that the Veteran was treated for acneform micropapula rashes on his face, neck, and chest which were diagnosed at that time as "probable miliaria."  Service treatment records show that the Veteran was treated at that time for left knee pain and popping while running.  An examination of the left knee revealed crepitus and cartilage slipping.  Although a specific diagnosis for the left knee was not rendered, the treating physician suspected a cartilage tear and placed the Veteran on physical profile.  Concerning the Veteran's right knee, October 1987 service treatment records show that the Veteran sustained a right tibia stress fracture.  Indeed, post-service evidence shows that the Veteran has received ongoing treatment for symptoms in his abdomen, skin, and knees and for headaches.

The Veteran's hearing testimony shows that the Veteran has experienced ongoing abdominal, skin, knee problems, and headaches which he attributes to his active duty service.  Considered in conjunction with the Veteran's service treatment records and records for private treatment received from Dr. S.M. from July 1994 through September 1995, this testimony raises a reasonable possibility of substantiating the Veteran's claims for service connection for claimed GERD with hiatal hernia and duodenitis (previously claimed as stomach viruses and constipation), headaches (previously claimed as migraines), dermatographism with history of tinea corporis (previously claimed as skin rashes), and right and left knee arthritis.  Hence, the Board finds that new and material evidence has been received.  Accordingly, these claims for service connection are reopened.  These claims will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

III.  Service Connection for Hypertension

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as cardiovascular-renal disease including hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In support of his claim for service connection for hypertension, the Veteran has alleged in his claims submissions that he has current hypertension that is being treated by medications such as Lisinopril and Hydrochlorothiazide.  During his August 2013 hearing, he testified that elevated blood pressures were noted during his active duty service; he alleged, however, that he was told by treating service physicians that his elevated blood pressure was not a concern because African Americans were prone to elevated blood pressure readings.

At the outset of its analysis, the Board observes that under Note (1) of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension", for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).

The Veteran's service treatment records contain multiple blood pressure readings that were taken during examinations and treatments performed over the course of the Veteran's active duty service.  Indeed, these records show periodic elevated blood pressure readings which meet VA's definition of hypertension.  In that regard, blood pressure readings taken in July 1990 and February 1992 revealed blood pressure readings of 160/96 mmHg and 120/98 mmHg respectively.  Indeed, the July 1990 treatment record reflects that treating service physicians suspected a hypertension diagnosis at that time.  Multiple other blood pressure readings taken during service are also remarkable for diastolic blood pressure readings which were above 85 millimeters.  Indeed, a blood pressure reading taken during the Veteran's November 1992 separation examination was 148/86 mmHg.

During a VA examination performed in April 1996, the Veteran's blood pressure was measured at 140/95 mmHg.  The examiner diagnosed borderline arterial hypertension.  A subsequent September 2010 private treatment record from Dr. B.H.H. shows that the Veteran has remained under treatment for hypertension which has been well-controlled.

Overall, the evidence shows that the Veteran had systolic hypertension during his active duty service and at the time of his separation from service.  Post-service evidence shows that the Veteran has continued to have hypertension since service.  Based upon the foregoing, the Board concludes that the Veteran's hypertension was likely sustained during his active duty service.  Accordingly, the Veteran's claim for service connection for hypertension is granted.

IV.  Withdrawn Appeals

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, withdrawals of an appeal must be in writing.  See 38 C.F.R. § 20.204(b) (2013).

In August 2010, VA received the Veteran's original claim for service connection for muscle pain.  This claim was denied in the RO's October 2010 rating decision.  The Veteran subsequently perfected an appeal as to these denials by filing a timely Notice of Disagreement and substantive appeal.  During his August 2013 hearing, however, the Veteran informed the Board on the record that he wished to withdraw his appeal concerning the issue of service connection for muscle pain.

Under the circumstances, there remains no allegation of error of fact or law for appellate consideration as to the issue of the Veteran's entitlement to service connection for muscle pain.  As such, the Veteran's appeal as to that issue is dismissed.


ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for GERD with hiatal hernia and duodenitis is reopened.

New and material evidence has been received, and the Veteran's previously denied claim for service connection for headaches is reopened.

New and material evidence has been received, and the Veteran's previously denied claim for service connection for dermatographism with history of tinea corporis is reopened.

New and material evidence has been received, and the Veteran's previously denied claim for service connection for right knee arthritis is reopened.

New and material evidence has been received, and the Veteran's previously denied claim for service connection for left knee arthritis is reopened.

Service connection for hypertension is granted.

The Veteran's appeal as to the issue of entitlement to service connection for muscle pain is dismissed.


REMAND

In relation to his claim for service connection for GERD with hiatal hernia and duodenitis, the Veteran has alleged in his claims submissions and hearing testimony that he was treated during service for various stomach issues.  He has alleged further that he was exposed to smoke from burning oil, chemicals, extreme heat, dust, and sand from burn pits and general conditions during service in the Persian Gulf.  The Veteran alleged further that he was given unidentified pills while serving in the Persian Gulf, which caused side effects including nausea, headaches, and disorientation.

The service treatment records show that the Veteran was treated periodically during service for stomach cramps, nausea, constipation, and diarrhea.  A diagnosis of irritable bowel syndrome was made during in-service treatment in May of 1987.  Post-service private treatment records from Dr. S.M. show that the Veteran has been treated for ongoing and recurrent abdominal symptoms that was diagnosed initially as GERD, but which were later described in February 1995 and September 1995 simply as chronic abdominal pain with no more specific diagnosis or pathology.

During an April 1996 VA examination, the examiner diagnosed GERD but noted also that the Veteran had a fairly rapid transit time through his small bowel.  Similarly, laboratory blood testing revealed abnormalities in the Veteran's blood.  Nonetheless, no diagnosis was rendered to explain this rapid transit time; nor did the examiner explain whether the noted rapid transit time or blood abnormalities was related to the GERD diagnosis or a separate abdominal disorder.  In the absence of any rationale or discussion explaining the rapid transit time through the small bowel and the blood testing abnormalities, the April 1996 VA examination was incomplete.  For this reason, the Veteran should be afforded a new VA examination of his claimed gastrointestinal disorder.  38 U.S.C.A. § 3.159(c)(4).

In regard to his claims for service connection for right and left knee disabilities, the Veteran has alleged that he has experienced ongoing knee problems since his active duty service.  Service treatment records from October 1987 show that the Veteran was diagnosed with a right tibia stress fracture.  In February 1987, the Veteran was treated for complaints of left knee pain and popping which was present while the Veteran was running.  An examination at that time was positive for crepitus and cartilage slipping, and the Veteran was given a provisional diagnosis of suspected cartilage tear.

In relation to the Veteran's knees, the April 1996 VA examination revealed a reproducible "clunk" during manual manipulation of the knees.  Nonetheless, the examiner did not provide any diagnosis pertinent to either knee.  In the absence of any diagnosis pertinent to either knee, the April 1996 VA examination was incomplete.  Hence, the Veteran should also be afforded a new VA examination of his knees.  38 U.S.C.A. § 3.159(c)(4).

With regard to the Veteran's claim for service connection for dermatographism with history of tinea corporis, the Veteran has alleged that he has experienced rashes on his skin which began while he was stationed in Saudi Arabia.  Service treatment records reflect that he was treated in June 1987 with a rash on his face and chest that had been present for two weeks.  At that time, the Veteran was given a provisional diagnosis of probable miliaria.  A master problem list contained in the service treatment records also reflects a noted medical history which includes dermatographism.

During the April 1996 VA examination, the examiner diagnosed urticarial skin rashes and opined that they were of "undetermined cause."  The examiner did not, however, provide an explanation as to why a cause for the Veteran's skin condition could not be determined, particularly in light of the Veteran's documented in-service skin problems.  In the absence of such a rationale, the Veteran should also be afforded a new VA examination of his skin.  38 U.S.C.A. § 3.159(c)(4).

Regarding his claim for service connection for headaches, the Veteran has alleged that he has experienced ongoing headaches since his active duty service.  As noted above, he has alleged exposure to smoke from burning oil, various chemicals, and dust and sand during his service in the Persian Gulf.  Service treatment records from October 1987 and July 1992 show that the Veteran was treated for headaches which were associated at that time to maxillary sinusitis and upper respiratory infections.

During the April 1996 VA examination, the VA examiner diagnosed simply "headaches with no neurological sequelae" and opined that there was no evidence of any disease known to be related to Persian Gulf War service.  Nonetheless, the Board notes that aside from the vague and general diagnosis of "headaches" the examiner does not provide a specific diagnosis or any explanation as to the pathology of the Veteran's headaches.  In the absence of a definitive diagnosis or pathology, the examiner's April 1996 opinion is incomplete.  Moreover, a September 2010 private treatment record from Dr. B.H.H. reflects that the Veteran was treated for bitemporal headaches which were occurring three to five times per week.  Once again, no specific diagnosis was rendered.  In view of the foregoing, the Veteran should be afforded a new VA examination of his headaches to determine their nature and etiology.  38 C.F.R. § 3.159(c)(4).

In relation to the Veteran's claim for an increased disability rating for metatarsalgia, status-post bilateral bunionectomies, the Veteran was most recently given an examination of his feet in October 2010.  During his February 2012 substantive appeal, he reported that his foot condition had worsened.  During his August 2013 hearing, he testified that the symptoms in his feet had continued to worsen and that he was barely able to walk during rainy weather and was required to take a few days off a month from work due to worsened symptoms in his feet.

Overall, the evidence appears to suggest that the Veteran's metatarsalgia disability has worsened since the October 2010 VA examination.  In view of the same, and as nearly four years have passed since the most recent VA examination, the Veteran should be arranged to undergo a new VA examination to determine all current manifestations and the current severity of his metatarsalgia.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his gastrointestinal disorder, headaches, skin, knees, and feet since September 2010.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.




Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for GERD with hiatal hernia and duodenitis, headaches, dermatographism with history of tinea corporis, right knee arthritis, left knee arthritis; and entitlement to an increased disability rating for metatarsalgia, status-post bilateral bunionectomies, currently rated as 10 percent disabling.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange new VA examinations of his claimed gastrointestinal disability, headaches, skin, knees, and service-connected metatarsalgia.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided him with treatment for his gastrointestinal disorder, headaches, skin, knees, and feet since September 2010.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA gastrointestinal examination to determine the nature and etiology of his claimed GERD with hiatal hernia and duodenitis.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that the Veteran was exposed to smoke and chemicals from burning oil and human waste, extreme heat, dust, sand, and other such conditions, and also, regularly ingested anti-nerve gas pills during his service in the Persian Gulf from December 1990 through May 1991.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of his gastrointestinal symptoms.  The examiner should provide a diagnosis with respect to the Veteran's claimed gastrointestinal disability and an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability) sustained during his active duty service or was caused by or resulted from injuries or illnesses sustained during his active duty service, to include the gastrointestinal symptoms noted during in-service treatment in September 1986, May 1987, September 1989, July 1992, and September 1992, and/or as a result of his service in the Persian Gulf and exposure to the conditions noted above.  

In rendering the requested diagnosis and opinion, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, hearing testimony, service treatment records, post-service treatment records, previous April 1996 VA examination, and August 1996 addendum opinion.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination, to be performed by an appropriate examiner, to determine the nature and etiology of his claimed GERD with hiatal hernia and duodenitis.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that the Veteran was exposed to smoke and chemicals from burning oil and human waste, extreme heat, dust, sand, and other such conditions, and also, regularly ingested anti-nerve gas pills during his service in the Persian Gulf from December 1990 through May 1991.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of his gastrointestinal symptoms.  The examiner should provide a diagnosis with respect to the Veteran's claimed gastrointestinal disability and an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability) sustained during his active duty service or was caused by or resulted from injuries or illnesses sustained during his active duty service, to include the in-service irritable bowel syndrome diagnosed in May 1987; the gastrointestinal symptoms noted during in-service treatment in September 1986, May 1987, September 1989, July 1992, and September 1992; and/or as a result of his service in the Persian Gulf and exposure to the conditions noted above.

In rendering the requested diagnosis and opinion, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, hearing testimony, service treatment records, post-service treatment records, previous April 1996 VA examination, and August 1996 addendum opinion.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

5.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his claimed headaches, to be performed by an appropriate examiner, to determine the nature and etiology of his claimed headaches.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that the Veteran was exposed to smoke and chemicals from burning oil and human waste, extreme heat, dust, sand, and other such conditions, and also, regularly ingested anti-nerve gas pills during his service in the Persian Gulf from December 1990 through May 1991.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of his headaches.  The examiner should provide a diagnosis with respect to the Veteran's claimed headaches and an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability) sustained during his active duty service or was caused by or resulted from injuries or illnesses sustained during his active duty service, to include documented headaches during in-service treatment in October 1987 and July 1992, and/or as a result of his service in the Persian Gulf and exposure to the conditions noted above.

In rendering the requested diagnosis and opinion, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, hearing testimony, service treatment records, post-service treatment records, previous April 1996 VA examination.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

6.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his claimed dermatographism with history of tinea corporis to determine its nature and etiology.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that the Veteran was exposed to smoke and chemicals from burning oil and human waste, extreme heat, dust, sand, and other such conditions, and also, regularly ingested anti-nerve gas pills during his service in the Persian Gulf from December 1990 through May 1991.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of his claimed skin disorder.  The examiner should provide a diagnosis with respect to the Veteran's claimed skin disorder and an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability) sustained during his active duty service or was caused by or resulted from injuries or illnesses sustained during his active duty service, to include documented rashes on his face, neck, and chest in June 1987, dermatographism noted in an undated Master Problem List, and/or as a result of his service in the Persian Gulf and exposure to the conditions noted above.

In rendering the requested diagnosis and opinion, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, hearing testimony, service treatment records, post-service treatment records, previous April 1996 VA examination.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

7.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his claimed right and left knee arthritis and his service-connected metatarsalgia, status-post bilateral bunionectomies, to be performed by an appropriate examiner, to determine the nature and etiology of his claimed knee arthritis and the current manifestations and severity of his metatarsalgia.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

Regarding the Veteran's knees, all tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of the symptoms in his knees.  The examiner should provide a diagnosis with respect to the Veteran's claimed knee disabilities and an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability) sustained during his active duty service or was caused by or resulted from injuries or illnesses sustained during his active duty service, to include documented left knee pain and popping noted in February 1987 and right tibia stress fracture in October 1987.  The examiner should also provide an opinion as to whether it is at least as likely as not that any diagnosed knee disorder was caused by, resulted from, or was aggravated by the Veteran's service-connected metatarsalgia (to include altered gait mechanics or posture resulting from the metatarsalgia).

Concerning the Veteran's metatarsalgia, all tests and studies deemed necessary by the examiner should be performed.  The examiner should identify all symptoms, manifestations, and functional loss (i.e., impact on activities of daily living) that are associated with the Veteran's service-connected metatarsalgia.  The examiner should also comment upon the extent of occupational impairment resulting from the Veteran's metatarsalgia and any associated manifestations.

In rendering the diagnosis and opinions requested above, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, hearing testimony, service treatment records, post-service treatment records, previous April 1996 and October 2010 VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

8.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

9.  After completion of the above development, the issue of the Veteran's entitlement to service connection for GERD with hiatal hernia and duodenitis, headaches, dermatographism with history of tinea corporis, right knee arthritis, left knee arthritis; and entitlement to an increased disability rating for metatarsalgia, status-post bilateral bunionectomies, currently rated as 10 percent disabling  should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


